IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bronelle Barrett-Lee,                          :
                              Appellant        :
                                               :
               v.                              :    No. 601 C.D. 2018
                                               :    Argued: March 12, 2019
City of Chester                                :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                               FILED: April 3, 2019


               Bronelle Barrett-Lee (Appellant) appeals from an order of the Court of
Common Pleas of Delaware County (trial court), dated March 29, 2018, which
granted a motion for summary judgment filed by the City of Chester (the City) and
dismissed Appellant’s complaint. The trial court reasoned that the exclusivity
provision in the Workers’ Compensation Act (Act)1 and/or the governmental
immunity provisions of what is commonly referred to as the Political Subdivision
Tort Claims Act (Tort Claims Act)2 barred Appellant’s complaint. We now affirm
on the basis of the trial court’s opinion issued pursuant to Pennsylvania Rule of
Appellate Procedure 1925(a).


      1
          Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.
      2
          42 Pa. C.S. §§ 8541-8542.
                 On August 9, 2016, Appellant, a police officer employed by the City’s
Police Department, filed a complaint with the trial court (Initial Complaint), setting
forth        allegations     arising        from       an   incident     that     occurred      on
December 12, 2012 (Incident). In the Initial Complaint, Appellant averred that
during the Incident the City, through its employees—i.e., members of the City’s
Police Department—forced entry into Appellant’s home, assaulted her, removed her
from her home, and caused her to be involuntarily committed to the crisis center of
a hospital.3       (Reproduced Record (R.R.) at 36a.)             Appellant sought monetary
damages, alleging that during the Incident the City committed, inter alia, various
intentional torts and violations of Appellant’s civil rights under the United States
Constitution and Pennsylvania Constitution. (Id. at 15a.) As a result of the Incident,
Appellant filed a claim for workers’ compensation benefits and received an award
of benefits.
                 Pursuant to 28 U.S.C. § 1441(a), the City removed the action to the
United States District Court for the Eastern District of Pennsylvania (district court).4
(Id. at 22a.) The City, thereafter, moved to dismiss the Initial Complaint.5 (Id.
at 45a n.1.)       In response, Appellant filed an amended complaint (Amended


        3
         The City contends that the City’s Police Department initiated these actions based on
concerns for the safety of Appellant and her family. (Reproduced Record (R.R.) at 47a, 49a.)
        4
            28 U.S.C. § 1441(a) provides:
        Except as otherwise expressly provided by Act of Congress, any civil action
        brought in a State court of which the district courts of the United States have
        original jurisdiction, may be removed by the defendant or the defendants, to the
        district court of the United States for the district and division embracing the place
        where such action is pending.
        5
          The City’s motion to dismiss the Initial Complaint is not in the reproduced record or
original record.


                                                   2
Complaint), withdrawing all federal claims and placing all allegations under one
count, “Intentional, Reckless, and/or Wanton Actions.”6 (Id. at 45a n.1, 82a.) The
City filed another motion to dismiss and requested that the district court remand the
case to the trial court. (Id. at 45a n.1.) The district court granted the City’s request
and remanded the case to the trial court. (Id. at 45a.)
                 The City filed a motion for judgment on the pleadings with the trial
court, arguing that the state law tort claims in the Amended Complaint must be
dismissed for two reasons: (1) no private right of action exists for monetary damages
based on violations of the Pennsylvania Constitution; and (2) Appellant’s claims are
barred by the immunities granted to the City by the Tort Claims Act. (Id. at 56a-58a.)
The trial court denied the City’s motion for judgment on the pleadings. (Id. at 184a.)
                 Subsequently, the City filed a motion for summary judgment, arguing
the same points discussed in its motion for judgment on the pleadings along with a
new argument that Appellant is also immune from liability pursuant to
Section 303(a) of the Act.7 (Id. at 201a.) The trial court granted the City’s motion
for summary judgment, concluding that the immunity provision of the Act and/or
the governmental immunity provisions of the Tort Claims Act bar Appellant’s
claims. (Id. at 547a.) The trial court further concluded that Appellant’s claim for


       6
         The Amended Complaint alleges that the City (through the actions of its employees)
engaged in intentionally, recklessly, and/or wantonly tortious behavior at the time of the Incident
by committing the following acts: (1) tortious invasion of Appellant’s privacy and
home; (2) defamation; (3) false imprisonment; (4) assault and battery; (5) creating an unsafe work
environment; (6) violating various privacy and due process rights under the Pennsylvania
Constitution; (7) failing to control its employees; and (8) failing to manage the Incident
professionally. (R.R. at 83a.) The Amended Complaint seeks to impose liability based on the
doctrine of respondeat superior and/or vicarious liability. (Id.)
       7
           77 P.S. § 481.


                                                3
monetary damages based on alleged violations of the Pennsylvania Constitution are
without merit because no private right of action exists for monetary damages based
on violations of the Pennsylvania Constitution. (Id. at 577a.)
               On appeal,8 Appellant argues that the trial court erred in concluding that
her claims are barred by Section 303(a) of the Act, because at the time of the Incident
the City treated Appellant as a member of the public and not as a police officer;
therefore, under the dual capacity doctrine, the City’s actions subject it to liability
outside of the Act. Appellant also posits that the trial court erred in concluding that
the Tort Claims Act bars her claims because the City’s conduct during the Incident
constituted willful misconduct.
               This Court agrees with the trial court’s decision and further concludes
that the opinion of the Honorable Chad F. Kenney, issued pursuant to Pennsylvania
Rule of Appellate Procedure 1925(a), thoroughly discusses and properly disposes of
the arguments raised on appeal to this Court. As such, we adopt the analysis in his
opinion, filed June 25, 2018, for purposes of appellate review. Accordingly, we
affirm the trial court’s order on the basis of the attached trial court opinion issued
pursuant to Pennsylvania Rule of Appellate Procedure 1925(a) in Bronelle
Barrett-Lee v. City of Chester, Delaware County, No. 2014-010826, filed
June 25, 2018.9

       8
          This Court’s standard of review for an appeal from a trial court’s order granting or
denying summary judgment is de novo, and our scope of review is plenary. Pyeritz v. Cmwlth.,
32 A.3d 687, 692 (Pa. 2011). Summary judgment is properly entered when, “after examining the
record in the light most favorable to the non-moving party, and resolving of all doubts as to the
existence of a genuine issue of material fact against the moving party, the moving party is clearly
entitled to judgment as a matter of law.” Id.
       9
          The trial court properly addressed the issue of whether the Tort Claims Act bars
Appellant’s claims. To the extent that the trial court did not analyze whether Section 8550 of the
Judicial Code, 42 Pa. C.S. § 8550, applies to abrogate the governmental immunity that the Tort


                                                4
                                                P. KEVIN BROBSON, Judge


Judge Fizzano Cannon did not participate in the decision of this case.




Claims Act provides to the City, we note that Section 8550 does not operate as an exception to the
Tort Claims Act. Orange Stones Co. v. City of Reading, 87 A.3d 1014, 1022 (Pa. Cmwlth. 2014).
Rather, it only applies to abrogate immunity defenses provided to local agency employees, not
local agencies themselves. Kuzel v. Krause, 658 A.2d 856, 859 (Pa. Cmwlth. 1995). Here,
Appellant filed her action against only the City and not against any employees of the City.
Accordingly, Section 8550 is inapplicable.

                                                5
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bronelle Barrett-Lee,                  :
                        Appellant      :
                                       :
            v.                         :   No. 601 C.D. 2018
                                       :
City of Chester                        :



                                    ORDER


            AND NOW, this 3rd day of April, 2019, the order of the Court of
Common Pleas of Delaware County is hereby AFFIRMED. The Court adopts the
analysis of the Honorable Chad F. Kenney in his opinion, issued pursuant to
Pennsylvania Rule of Appellate Procedure 1925(a), in Bronelle Barrett-Lee v. City
of Chester, Delaware County, No. 2014-010826, filed June 25, 2018.




                                       P. KEVIN BROBSON, Judge